DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, the phrase “which are come into contact with each other at a rotational end of the shaft” is not clear, which structure come into contact with each other. The phrase “come into contact” is not clear, how they are come into contact, any addition actuator to make the contact structure rotate or move. Also it is not clear, what is a contact structure.
Regarding claims 1, 9, the phrase “a discharge structure formed in the frame member, the discharge structure discharging a foreign matter existing between the member of the shaft and the surface of the frame member” is not clear, what is discharge structure. It is not clear, what is “foreign matter” refer to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a) as being anticipated by Moreira et al. (2017/0297424).
Moreira et al. in figures 1-19, disclose a shutter device for a vehicle, comprising a blade (40), a frame member (20, 21), which supports the blade in a rotatable manner, a shaft arranged along the frame member (42, see figures 5-6, 16-17). Moraira et al. also disclose an actuator device (5) for rotating the shaft, a link member (64), which opens and closes the blade by transmitting a rotational force of the shaft to the blade, a contact structure (60) having a member formed on the shaft and a surface formed on the frame member, which are come into contact with each other at a rotational end of the shaft. Moreira et al. also disclose a discharge structure (22, figure 15) formed in the frame member. The discharge structure discharging a foreign matter existing between the member of the shaft and the surface of the frame member.  
 	Regarding claims 2, 10, Moreira et al. in figures 5-8, disclose the member, which is a calibration member, and wherein the surface is a calibration surface, and wherein the contact structure provides a calibration structure which calibrates a rotational position of the shaft by coming into contact with the calibration member onto the calibration surface.  
 	Regarding claim 3, Moreira et al. in figures 15-16, disclose the discharge structure including a discharge hole provided below the calibration surface of the frame member in the vertical direction.  
 	Regarding claim 4, Moreira et al. in figures 15-16, disclose the discharge structure including a notch shape (figure 15 show a notch shape, with a through hole) provided so as to cut out a part of the calibration surface of the frame member, or a through hole provided so as to penetrate from the calibration surface to another outer surface of the frame member.  
 	Regarding claim 5, Moreira et al. in figures 15-16, disclose the discharge structure, which is one of a plurality of discharge structures formed on the frame member.  
 	Regarding claims 6, 11, Moreira et al. in figures 5-8, disclose the calibration member on the shaft having an opposing surface (621) which opposes the calibration surface of the frame member, and is formed in a convex shape partially protrude toward the calibration surface of the frame member, and wherein the convex shape on the opposing surface of the shaft has a tip end (62) coming into contact with the calibration surface of the frame member.  
 	Regarding claims 7, 12, Moreira et al. in figures 5-8, disclose the opposing surface of the shaft having the tip end and a remaining surface (se figure 7). The remaining surface being formed in a tapered shape so as to be inclined with respect to the calibration surface of the frame member.  
 	Regarding claims 8, 13, Moreira et al. in figures 5-8, disclose the opposing surface of the shaft having a plurality of protruding shapes (620) protruding toward the calibration surface of the frame member.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618